      DEAN HELLER     Secretary of Stale     206 North Carson Street    
Carson City, Nevada 89701-4299
(775) 684 5708
Website: secretaryofstate.biz
  Entitv #
C13110-2003
Document Number
20050604886-29
Date Filed:
Certificate Of Amendment
(PURSUANT TO NRS 78.385 and 78.390)
Important: Read attached instructions before complying form.
  12/9/2005 9:07:33 AM
In the office of
Dean Heller, Secretary of State

Certificate of Amendment to Articles of Incorporation

For Nevada Profit Corporations

(Pursuant to NRS 78.385 and 78.390 — After Issuance of Stock)

1. Name of corporation:

Poster Financial Group, Inc.

2. The articles have been amended as follows (provide article numbers, if
available): Article I of the Articles of Incorporation shall be amended as
follows: “The name of the corporation shall be Golden Nugget, Inc.”

3. The vote by which the stockholders holding shares in the corporation
entitling them to exercise at least a majority of the voting power, or such
greater proportion of the voting power as may be required in the case of a vote
by classes or series, or as may be required by the provisions of the articles of
incorporation have voted in favor of the amendment is: 100%

4. Effective date of filing (optional):

5. Officer Signature (required): /Steven L. Scheinthal/

’ If any proposed amendment would alter or change any preference or any relative
or other right given to any class or series of outstanding shares, then the
amendment must be approved by the vote, in addition lo the affirmative vote
otherwise required, of the holders of shares representing a majority of the
voting power of each class or series affected by the amendment regardless of
simulations or restrictions on the voting power thereof.

IMPORTANT: Failure to include any of the above information and submit the proper
fees may cause this filing to be rejected.

This form must be accompanied by appropriate fees. See attached fee schedule

